EXHIBIT 10.1



 
February 2, 2015




Board of Directors
Satya Worldwide, Inc.
429 N. Dixie Hwy., Suite 201
Pompano Beach, FL  33060


Ladies and Gentlemen:


This is to confirm the terms of our agreement with respect to the repurchase of
the shares of common stock of Satya Worldwide, Inc., a Florida corporation (the
“Company”), issued to the undersigned by the Company for a purchase price in the
amount of One Thousand Ten Dollars ($1,010.00).  In consideration of the payment
of the purchase price, the undersigned shall deliver the stock certificate (no.
4) representing 1,700,000 shares of common stock, par value $.0001 per share, of
the Company issued to the undersigned (the “Shares”) in proper form for transfer
to the Company.  The undersigned represents and warrants that she has good and
valid title to the Shares, free and clear of any liens, claims or encumbrances
on the Shares.


This letter embodies the entire agreement and understanding between the Company
and the undersigned with respect to the subject matter of this letter and
supersedes all prior discussions, understandings and agreements relating to the
Shares and the subject matter of this letter.  This terms of this letter shall
not be altered or amended except by an instrument in writing signed by both of
the Company and the undersigned and shall be governed by and construed in
accordance with the laws of Florida.


Please countersign this letter in the space provided below if this letter
correctly sets forth the terms of our agreement.


Sincerely,
 
 
 
/s/  Patricia Posner                                                        
       Patricia Posner
 
 
Acknowledged and agreed to this
2nd day of February, 2015:


SATYA WORLDWIDE, INC.




 
By: /s/ Andrea
Kowalski                                                                   
             Andrea Kowalski, President